DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hossain et al. (US Patent 5,671,415; hereinafter “Hossain”) in view of Porter et al. (US Patent 9,559,928; hereinafter “Porter”), in view of Goldstein et al. (US PGPUB 2014/0215435; hereinafter “Goldstein”) and in view of Moon (US PGPUB 2006/0195817; hereinafter “Moon”).
Claim 1: (Currently Amended)
Hossain teaches a method comprising: 
executing, as part of a computing environment executing a plurality of different applications, a single testing scenario to characterize performance of each application of the plurality of different applications (Col. 4 Ln. 1: “After unit testing is completed, the application under development is moved from the unit test area to an integration test area where integration tests are performed. In integration testing, the application program is run in conjunction with associated application programs,” wherein one of the “integration tests” is the “single testing scenario”.);
monitoring, during the execution of the single testing scenario, various performance metrics associated with the plurality of different applications (Col. 7 Ln. 28: “During all test phases, the software is checked for robustness, look and feel, conformity and uniformity, and performance per requirements and specifications.” Col. 13 Ln. 47: “Integration testing verifies ‘touch points’ of an application… a part of an application where an application is entered or exited … one touch point may allow entry into an application from a menu and another may allow exit into another application. Integration testing determines whether touch points are stable, that is whether the application ‘fits’ well with the other applications.”); and
wherein the single testing scenario is generated by:
monitoring different service calls being executed by each of a plurality of automates across the plurality of different applications (Col. 13 Ln. 39: “a system integration test area 164 and integration testing is performed. This is illustrated by step 804. In this environment, an application is checked to determine whether it can function with other application programs 144. When the application under test calls other 

With further regard to Claim 1, Hossain does not teach the following, however, Porter teaches:
generating a service request tree based on the different monitored service calls for all of the applications (Col. 4 Ln. 13: “The instrumentation (e.g., a reporting agent associated with each service) may collect and report data associated with each inbound request, outbound request, or other service interaction … processed by a service.” Col. 4 Ln. 21: “the call graph generation functionality 120 may generate and store data indicative of a hierarchy of call pathways between services. The call pathways may represent inbound service requests and outbound service requests relative to a particular service” Col. 4 Ln. 41: “a call graph may in some cases be a deep and broad tree with multiple branches each representing a series of related service calls.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Hossain with the service request tree as taught by Porter since “the generated call graph data structures described herein may be utilized for analytical purposes” (Porter Col. 23 Ln. 63).

With further regard to Claim 1, Hossain in view of Porter does not teach the following, however, Goldstein teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Hossain in view of Porter with the removing of cyclic dependencies as taught by Goldstein as this “saves development and/or testing time, preserves better organized system architecture and facilitates reuse of software components” (Goldstein [0002]).

With further regard to Claim 1, Hossain in view of Porter and Goldstein does not teach the following, however, Moon teaches:
providing data characterizing the performance metrics ([0043] “a human operator working in the UI workflow editing environment can easily create adjustable brackets around sets of UI states represented as objects in the UI workflow editing environment, 
wherein the reusable testing components used by multiple applications are only executed once across all of the different monitored service calls ([0020] “The exemplary UI modeling described herein creates a reusable definition of each object and relationship in the hierarchy of a given workflow model, and then creates sets of reusable test data for each part of a test. The model, the reusable definitions, and the sets of test data are capable of being stored. When the model is rearranged, or a part of the model is to be used in another model, the definitions and test data are retrieved from storage.” [0025] “At the data recording engine 204 a parameters recorder 206 and a real time variables tracker 208 may be included to determine information to be placed in storage 210 for later reproducing a workflow carried out through the UI 102,” thereby disclosing a single test execution that is then stored and reused.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Hossain in view of Porter and Goldstein with the reusable testing components only being executed once as taught by Moon as this “may also save the human operator from redefining the test data, or at least give the operator an option between defining 

Claim 2:
Hossain in view of Porter, Goldstein and Moon teaches the method of claim 1, and Moon further teaches:
wherein the providing data comprises at least one of: displaying the data characterizing the performance metrics, loading the data characterizing the performance metrics into memory, storing the data characterizing the performance metrics, or transmitting the data characterizing the performance metrics to a remote computing system ([0043] “a human operator working in the UI workflow editing environment can easily create adjustable brackets around sets of UI states represented as objects in the UI workflow editing environment, to obtain reports on the performance of the selected UI sets.” [0052] “FIG. 8 shows a test case definition editor 800 for reporting test results. This editor 800 allows a human operator to create groupings of states 418 in a scenario 602 for test reporting purposes. Implementations of a test case definition editor 800 can allow a human operator to define how test results will be reported by grouping states (e.g., 802, 804, 806) into logical groups.”).

Claim 6:
Hossain in view of Porter, Goldstein and Moon teaches the method of claim 1, and Porter further teaches wherein the monitoring comprises:


Claim 7:
Hossain in view of Porter, Goldstein and Moon teaches the method of claim 6, and Porter further teaches wherein the monitoring comprises:
capturing and storing entity set details for the calls (Col. 12 Ln. 35: “An origin identifier (ID) 2110 may be an identifier assigned to all requests of a given call graph, which includes the initial root request as well as subsequent requests spawned as a result of the initial root request.” Col. 19 Ln. 61: “In various embodiments, log data may specify, for each request identifier, the service that generated the request identifier and/or the service that received the request identifier.”).

Claim 9: (Currently Amended)
Hossain teaches a system comprising:
executing, as part of a computing environment executing a plurality of different applications, a single testing scenario to characterize performance of each application of the plurality of different applications (Col. 4 Ln. 1: “After unit testing is completed, the application under development is moved from the unit test area to an integration test area where integration tests are performed. In integration testing, the application program is run in conjunction with associated application programs,” wherein one of the “integration tests” is the “single testing scenario”.);
monitoring, during the execution of the single testing scenario, various performance metrics associated with the plurality of different applications (Col. 7 Ln. 28: “During all test phases, the software is checked for robustness, look and feel, conformity and uniformity, and performance per requirements and specifications.” Col. 13 Ln. 47: “Integration testing verifies ‘touch points’ of an application… a part of an application where an application is entered or exited … one touch point may allow entry into an application from a menu and another may allow exit into another application. Integration testing determines whether touch points are stable, that is whether the application ‘fits’ well with the other applications.”); and
wherein the single testing scenario is generated by:
monitoring different service calls being executed by each of a plurality of automates across the plurality of different applications (Col. 13 Ln. 39: “a system integration test area 164 and integration testing is performed. This is illustrated by step 804. In this environment, an application is checked to determine whether it can function with other application programs 144. When the application under test calls other 

With further regard to Claim 9, Hossain does not teach the following, however, Porter teaches:
at least one data processor; and memory storing instructions which, when executed by at least one data processor, result in operations comprising (Col. 26 Ln. 19: “System memory 3020 may be configured to store program instructions and data accessible by processor(s) 3010… program instructions and data implementing one or more desired functions, such as those methods, techniques, and data described above, are shown stored within system memory 3020 as code (i.e., program instructions) 3025 and data 3026.”):
generating a service request tree based on the different monitored service calls for all of the applications (Col. 4 Ln. 13: “The instrumentation (e.g., a reporting agent associated with each service) may collect and report data associated with each inbound request, outbound request, or other service interaction … processed by a service.” Col. 4 Ln. 21: “the call graph generation functionality 120 may generate and store data indicative of a hierarchy of call pathways between services. The call pathways may represent inbound service requests and outbound service requests relative to a particular service” Col. 4 Ln. 41: “a call graph may in some cases be a deep and broad tree with multiple branches each representing a series of related service calls.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by 

With further regard to Claim 9, Hossain in view of Porter does not teach the following, however, Goldstein teaches:
removing cyclic dependencies in the service request tree such that reusable testing components are used ([0017] “FIG. 5 is a schematic illustration that illustrates cyclic dependencies in an exemplary strongly connected component (SCC).” [0057] “the detection of SCCs by Tarjan's algorithm (R. E. Tarjan, ‘Depth-first search and linear graph algorithms’, SIAM J. Comput., vol. 1, no. 2, pp. 146-160, 1972),” wherein Fig. 5 shows an example the of the generated graph, i.e. the “service request tree”. [0052] “class C3 of Package 1 depends on class C7 of package 2 and class C2 of package 1 depends on Class 7 of package 2 and thus package 1 and package 2 are cyclically dependent on each other as shown in FIG. 5.” [0055] “Computerized method 300 selects to untangle package 1 in its second iteration … Package 1 is isolated now, has no cyclic dependencies and is also removed from the SCC.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Hossain in view of Porter with the removing of cyclic dependencies as taught by Goldstein as this “saves development and/or testing time, preserves better organized system architecture and facilitates reuse of software components” (Goldstein [0002]).


providing data characterizing the performance metrics ([0043] “a human operator working in the UI workflow editing environment can easily create adjustable brackets around sets of UI states represented as objects in the UI workflow editing environment, to obtain reports on the performance of the selected UI sets.” [0052] “FIG. 8 shows a test case definition editor 800 for reporting test results. This editor 800 allows a human operator to create groupings of states 418 in a scenario 602 for test reporting purposes. Implementations of a test case definition editor 800 can allow a human operator to define how test results will be reported by grouping states (e.g., 802, 804, 806) into logical groups.”); and
wherein the reusable testing components used by multiple applications are only executed once across all of the different monitored service calls ([0020] “The exemplary UI modeling described herein creates a reusable definition of each object and relationship in the hierarchy of a given workflow model, and then creates sets of reusable test data for each part of a test. The model, the reusable definitions, and the sets of test data are capable of being stored. When the model is rearranged, or a part of the model is to be used in another model, the definitions and test data are retrieved from storage.” [0025] “At the data recording engine 204 a parameters recorder 206 and a real time variables tracker 208 may be included to determine information to be placed in storage 210 for later reproducing a workflow carried out through the UI 102,” thereby disclosing a single test execution that is then stored and reused.).


Claim 10:
Hossain in view of Porter, Goldstein and Moon teaches the system of claim 9, and Moon further teaches:
wherein the providing data comprises at least one of: displaying the data characterizing the performance metrics, loading the data characterizing the performance metrics into memory, storing the data characterizing the performance metrics, or transmitting the data characterizing the performance metrics to a remote computing system ([0043] “a human operator working in the UI workflow editing environment can easily create adjustable brackets around sets of UI states represented as objects in the UI workflow editing environment, to obtain reports on the performance of the selected UI sets.” [0052] “FIG. 8 shows a test case definition editor 800 for reporting test results. This editor 800 allows a human operator to create groupings of states 418 in a scenario 602 for test reporting purposes. Implementations of a test case definition editor 800 can allow a human operator to define how test results will be reported by grouping states (e.g., 802, 804, 806) into logical groups.”).

Claim 14:
Hossain in view of Porter, Goldstein and Moon teaches the system of claim 9, and Porter further teaches wherein the monitoring comprises:
capturing and storing snippets of the calls (Col. 12 Ln. 6: “the system and method for tracking service requests, request identifiers embedded within such service calls (or located elsewhere) may be utilized to generate a stored representation of a call graph for a given request. In various embodiments, such request identifiers may be stored in log files associated with various services. For instance, a service may store identifiers for inbound requests in an inbound request log and/or store identifiers for outbound requests in an outbound request log. In various embodiments, call graph generation logic may generate a representation of a call graph from identifiers retrieved from such logs”).

Claim 15:
Hossain in view of Porter, Goldstein and Moon teaches the system of claim 14, and Porter further teaches wherein the monitoring further comprises:
capturing and storing entity set details for the calls (Col. 12 Ln. 35: “An origin identifier (ID) 2110 may be an identifier assigned to all requests of a given call graph, which includes the initial root request as well as subsequent requests spawned as a result of the initial root request.” Col. 19 Ln. 61: “In various embodiments, log data may specify, for each request identifier, the service that generated the request identifier and/or the service that received the request identifier.”).

Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hossain in view of Porter, Goldstein and Moon as applied to claims 1 and 9 above, and further in view of Hoffner et al. (US PGPUB 2017/0300402; hereinafter “Hoffner”).
Claim 3:
Hossain in view of Porter, Goldstein and Moon teaches all the limitations of claim 1 as described above. Hossain in view of Porter, Goldstein and Moon does not teach the following, however, Hoffner teaches:
wherein the service calls are according to the open data protocol (ODATA) ([0016] “In some instances, the request(s) and/or response(s) may be OData request(s) and/or OData response(s). Such request(s) and response(s) may be arranged according to any suitable version of the Open Data Protocol (OData).” [0032] “The backend 132 may provide any number of OData service(s) 134 that process OData requests from the application(s) 104.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Hossain in view of Porter, Goldstein and Moon with the ODATA service call protocol type as taught by Hoffner in order to “provide a mock server that can be used in various types of positive testing and negative testing” (Hoffner [0016]).

Claim 4: (Currently Amended)
Hossain in view of Porter, Goldstein, Moon and Hoffner teaches the method of claim 3, and Porter further teaches:
single testing scenario only executes each ODATA service call once (Col. 24 Ln. 1: “various embodiments may include detecting that, for a given root request, one or more services are being called unnecessarily. For instance, such services may not be needed to fulfill the particular root request. Accordingly, in some embodiments, such services may be culled from processing further requests similar to or the same as the root request that originally initiated the unnecessary service calls (e.g., a re-orchestration process may be employed to modify the particular services called for a particular type of request). By removing such unnecessary service calls, various embodiments may conserve resources such as storage and/or bandwidth.”).

Claim 5:
Hossain in view of Porter, Goldstein and Moon teaches all the limitations of claim 1 as described above. Hossain in view of Porter, Goldstein and Moon does not teach the following, however, Hoffner teaches:
wherein the computing environment comprises a plurality of clients executing the applications in connection with a cloud-based server ([0032] “The backend 132 may include any suitable number and/or type of computing devices, such as … distributed computing devices (e.g., cloud servers).” [0083] “The computing system may include clients and servers. A client and server are generally remote from each other and typically interact through a communication network.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Hossain in view of Porter, Goldstein and Moon with the cloud-based server as taught 

Claim 11:
Hossain in view of Porter, Goldstein and Moon teaches all the limitations of claim 9 as described above. Hossain in view of Porter, Goldstein and Moon does not teach the following, however, Hoffner teaches:
wherein the service calls are according to the open data protocol (ODATA) ([0016] “In some instances, the request(s) and/or response(s) may be OData request(s) and/or OData response(s). Such request(s) and response(s) may be arranged according to any suitable version of the Open Data Protocol (OData).” [0032] “The backend 132 may provide any number of OData service(s) 134 that process OData requests from the application(s) 104.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Hossain in view of Porter, Goldstein and Moon with the ODATA service call protocol type as taught by Hoffner in order to “provide a mock server that can be used in various types of positive testing and negative testing” (Hoffner [0016]).

Claim 12: (Currently Amended)
Hossain in view of Porter, Goldstein, Moon and Hoffner teaches the method of claim 11, and Porter further teaches:
single testing scenario only executes each ODATA service once (Col. 24 Ln. 1: “various embodiments may include detecting that, for a given root request, one or more services are being called unnecessarily. For instance, such services may not be needed to fulfill the particular root request. Accordingly, in some embodiments, such services may be culled from processing further requests similar to or the same as the root request that originally initiated the unnecessary service calls (e.g., a re-orchestration process may be employed to modify the particular services called for a particular type of request). By removing such unnecessary service calls, various embodiments may conserve resources such as storage and/or bandwidth.”).

Claim 13: 
Hossain in view of Porter, Goldstein and Moon teaches all the limitations of claim 9 as described above. Hossain in view of Porter, Goldstein and Moon does not teach the following, however, Hoffner teaches:
wherein the computing environment comprises a plurality of clients executing the applications in connection with a cloud-based server ([0032] “The backend 132 may include any suitable number and/or type of computing devices, such as … distributed computing devices (e.g., cloud servers).” [0083] “The computing system may include clients and servers. A client and server are generally remote from each other and typically interact through a communication network.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Hossain in view of Porter, Goldstein and Moon with the cloud-based server as taught by .

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hossain in view of Porter, Goldstein and Moon as applied to claims 1 and 9 above, and further in view of Yan et al. (US PGPUB 2010/0312762; hereinafter “Yan”).
Claim 8:
Hossain in view of Porter, Goldstein and Moon teaches all the limitations of claim 1 as described above. Hossain in view of Porter, Goldstein and Moon does not teach the following, however, Yan teaches:
further comprising identifying a longest path in the service request tree as a critical path ([0082] “the workload manager 146 may determine from the critical path selector a next-best critical path, i.e., a next-longest or next-slowest critical path … Thus, it may be appreciated from this example and from the description herein that the term critical path in this description may refer both to an actual or literal critical path which is the longest path of the existing query paths through a query”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Hossain in view of Porter, Goldstein and Moon with the critical path identification as taught by Yan in order “To improve the elapsed time of one running query, the described techniques may be used which assign more available cores to the operators in the CP” (Yan [0111]).


Hossain in view of Porter, Goldstein and Moon teaches all the limitations of claim 9 as described above. Hossain in view of Porter, Goldstein and Moon does not teach the following, however, Yan teaches wherein the operations further comprise:
identifying a longest path in the service request tree as a critical path ([0082] “the workload manager 146 may determine from the critical path selector a next-best critical path, i.e., a next-longest or next-slowest critical path … Thus, it may be appreciated from this example and from the description herein that the term critical path in this description may refer both to an actual or literal critical path which is the longest path of the existing query paths through a query”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Hossain in view of Porter, Goldstein and Moon with the critical path identification as taught by Yan in order “To improve the elapsed time of one running query, the described techniques may be used which assign more available cores to the operators in the CP” (Yan [0111]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Hossain, in view of Pettovello (US PGPUB 2007/0174309; hereinafter “Pettovello”), in view of McNamara et al. (US PGPUB 2015/0046363; hereinafter “McNamara”) in view of Goldstein and Moon.
Claim 17: (Currently Amended)

generating a service request tree based on the different monitored service calls for all of the applications (Col. 4 Ln. 13: “The instrumentation (e.g., a reporting agent associated with each service) may collect and report data associated with each inbound request, outbound request, or other service interaction … processed by a service.” Col. 4 Ln. 21: “the call graph generation functionality 120 may generate and store data indicative of a hierarchy of call pathways between services. The call pathways may represent inbound service requests and outbound service requests relative to a particular service” Col. 4 Ln. 41: “a call graph may in some cases be a deep and broad tree with multiple branches each representing a series of related service calls.”).

With further regard to Claim 17, Porter does not teach the following, however, Hossain teaches:

executing, as part of a computing environment executing a plurality of different applications, a single testing scenario to characterize performance of each application of the plurality of different applications (Col. 4 Ln. 1: “After unit testing is completed, the application under development is moved from the unit test area to an integration test area where integration tests are performed. In integration testing, the application program is run in conjunction with associated application programs,” wherein one of the “integration tests” is the “single testing scenario”.);
monitoring, during the execution of the single testing scenario, various performance metrics associated with the plurality of different applications (Col. 7 Ln. 28: “During all test phases, the software is checked for robustness, look and feel, conformity and uniformity, and performance per requirements and specifications.” Col. 13 Ln. 47: “Integration testing verifies ‘touch points’ of an application… a part of an application where an application is entered or exited … one touch point may allow entry into an application from a menu and another may allow exit into another application. Integration testing determines whether touch points are stable, that is whether the application ‘fits’ well with the other applications.”); and
wherein the single testing scenario is generated by:
monitoring different service calls being executed by each of a plurality of automates across the plurality of different applications (Col. 13 Ln. 39: “a system integration test area 164 and integration testing is performed. This is illustrated by step 804. In this environment, an application is checked to determine whether it can function with other application programs 144. When the application under test calls other 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Porter with the executing and monitoring as taught by Hossain such that “Development time is compressed and production is maximized while insuring robustness, uniformity, conformance to standards, and maintainability” (Hossain Col. 5 Ln. 33).

With further regard to Claim 17, Porter in view of Hossain does not teach the following, however, Pettovello teaches:
generating the service request tree by identifying whether each called service corresponding to the different monitored service calls has a corresponding root node reference in a hashmap ([0020] “The term ‘generic index data structure’ as used herein refers to any defined index data structure such as … Hash Map.” [0033] “the index structure also includes a set of index attributes associated with each index key. Each set of attributes includes a reference selected from the group consisting of: a first reference for locating a preceding root node, a subtree root node or an intermediate node.” [0046] “traversing the one or more data objects or intermediate nodes to identify a plurality of nodes, and a step of associating with each node an index key and a set of index attributes. Each set of index attributes comprises: a first reference for locating a preceding subtree root node; a second reference for locating a following subtree root node…”).


With further regard to Claim 17, Porter in view of Hossain and Pettovello does not teach the following, however, McNamara teaches:
generating, using a cloud reporting tool, a longest path in the service request tee as a critical path ([0012] “provide cloud-based access by communication devices.” [0054] “This process determines which activities are ‘critical’ (i.e., on the longest path). see also Claim 5 of McNamara, “wherein the real-time information reporting system manages information related to the physical infrastructure and end-to-end services reporting systems so as … provide cloud-based access by client communication devices.” [0055] “Database types include, for example, active, cloud.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Porter in view of Hossain and Pettovello with the cloud reporting tool as taught by McNamara in order to “identify and proactively address risk, ensure efficient and cost effective execution, provide applications to provide services useful in execution of the end-to-end services layer” (McNamara [0012]).


removing cyclic dependencies in the service request tree such that reusable testing components are used by multiple applications ([0017] “FIG. 5 is a schematic illustration that illustrates cyclic dependencies in an exemplary strongly connected component (SCC).” [0057] “the detection of SCCs by Tarjan's algorithm (R. E. Tarjan, "Depth-first search and linear graph algorithms", SIAM J. Comput., vol. 1, no. 2, pp. 146-160, 1972),” wherein Fig. 5 shows an example the of the generated graph, i.e. the “service request tree”. [0052] “class C3 of Package 1 depends on class C7 of package 2 and class C2 of package 1 depends on Class 7 of package 2 and thus package 1 and package 2 are cyclically dependent on each other as shown in FIG. 5.” [0055] “Computerized method 300 selects to untangle package 1 in its second iteration … Package 1 is isolated now, has no cyclic dependencies and is also removed from the SCC.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Porter in view of Hossain, Pettovello and McNamara with the removing of cyclic dependencies as taught by Goldstein as this “saves development and/or testing time, preserves better organized system architecture and facilitates reuse of software components” (Goldstein [0002]).

With further regard to Claim 17, Porter in view of Hossain, Pettovello, McNamara and Goldstein does not teach the following, however, Moon teaches:

wherein the reusable testing components used by multiple applications are only executed once across all of the different monitored service calls ([0020] “The exemplary UI modeling described herein creates a reusable definition of each object and relationship in the hierarchy of a given workflow model, and then creates sets of reusable test data for each part of a test. The model, the reusable definitions, and the sets of test data are capable of being stored. When the model is rearranged, or a part of the model is to be used in another model, the definitions and test data are retrieved from storage.” [0025] “At the data recording engine 204 a parameters recorder 206 and a real time variables tracker 208 may be included to determine information to be placed in storage 210 for later reproducing a workflow carried out through the UI 102,” thereby disclosing a single test execution that is then stored and reused.);
wherein: 
the providing data comprises at least one of: displaying the data characterizing the performance metrics, loading the data characterizing the performance metrics into 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Porter in view of Hossain, Pettovello, McNamara and Goldstein with the reusable testing components only being executed once as taught by Moon as this “may also save the human operator from redefining the test data, or at least give the operator an option between defining new test data and using predefined test data, if the predefined test data is compatible with the test being designed” (Moon [0008]).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Hossain, Pettovello, McNamara, Goldstein and Moon as applied to claim 17 above, and further in view of Hoffner.
Claim 18: (Currently Amended)

the service calls are according to the open data protocol (ODATA) ([0016] “In some instances, the request(s) and/or response(s) may be OData request(s) and/or OData response(s). Such request(s) and response(s) may be arranged according to any suitable version of the Open Data Protocol (OData).” [0032] “The backend 132 may provide any number of OData service(s) 134 that process OData requests from the application(s) 104.”); and
the computing environment comprising a plurality of clients executing the applications in connection with a cloud-based server ([0032] “The backend 132 may include any suitable number and/or type of computing devices, such as … distributed computing devices (e.g., cloud servers).” [0083] “The computing system may include clients and servers. A client and server are generally remote from each other and typically interact through a communication network.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product as disclosed by Porter in view of Hossain, Pettovello, McNamara, Goldstein and Moon with the ODATA service call protocol type and cloud-based server as taught by Hoffner in order to “provide a mock server that can be used in various types of positive testing and negative testing” (Hoffner [0016]) and further in order “to facilitate the 

With further regard to Claim 18, Porter further teaches wherein:
the single testing scenario only executes each ODATA service once (Col. 24 Ln. 1: “various embodiments may include detecting that, for a given root request, one or more services are being called unnecessarily. For instance, such services may not be needed to fulfill the particular root request. Accordingly, in some embodiments, such services may be culled from processing further requests similar to or the same as the root request that originally initiated the unnecessary service calls (e.g., a re-orchestration process may be employed to modify the particular services called for a particular type of request). By removing such unnecessary service calls, various embodiments may conserve resources such as storage and/or bandwidth.”).

Claim 19:
Porter in view of Hossain, Pettovello, McNamara, Goldstein, Moon and Hoffner teaches the computer program product of claim 18, and Porter further teaches wherein the monitoring comprises:
capturing and storing snippets of the calls (Col. 12 Ln. 6: “the system and method for tracking service requests, request identifiers embedded within such service calls (or located elsewhere) may be utilized to generate a stored representation of a call graph for a given request. In various embodiments, such request identifiers may be stored in log files associated with various services. For instance, a service may store identifiers 
capturing and storing entity set details for the calls (Col. 12 Ln. 35: “An origin identifier (ID) 2110 may be an identifier assigned to all requests of a given call graph, which includes the initial root request as well as subsequent requests spawned as a result of the initial root request.” Col. 19 Ln. 61: “In various embodiments, log data may specify, for each request identifier, the service that generated the request identifier and/or the service that received the request identifier.”).

Response to Arguments
Applicant's arguments, see the Remarks filed August 4, 2021, with respect to the rejections under 35 U.S.C. 103 of Claims 1-19 have been fully considered but are moot in view of new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194